Rao, Chief Judge:
The appeals for reappraisement, listed in schedule A, attached hereto and made a part hereof, have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, by and between the parties hereto, subject to the approval of the Court, as follows:
1. That the involved merchandise consists of razor blades exported from Scotland and entered for consumption after the effective *574date of Section 2 of the Customs Simplification Act of 1956 (T.D. 54165); that said merchandise is not identified on the Final List published by the Secretary' of Treasury pursuant thereto (T.D. 54521) ; and that appraisement was accordingly made under section 402 of the Tariff Act of 1930 as amended by said Customs Simplification Act.
2. That on or about the dates of exportation, such or similar merchandise was not freely sold or offered for sale in the country of exportation for export to the United States; that on or about said dates . of exportation, such or similar merchandise was not freely sold or offered for sale in the principal market of the United States for domestic consumption; that the merchandise was accordingly appraised under constructed value as defined in section 402(d) of the Tariff Act of 1930 as amended by the said Customs Simplification Act.
3. That the constructed values as defined in section 402(d) of the invoiced merchandise is as follows:
for Bulk blades $21.93 per 1000, net, packed
for Blades in Dispensers $23.42 per 1000, net, packed
for Blades on Peg Boards $21.93 per 1000, net, packed
4. That the appeals enumerated in Schedule “A” annexed may be submitted upon this stipulation, the same being limited to the merchandise ana the issues described herein and abandoned in all other respects.
Upon the agreed facts I find constructed value, as that value is defined in section 402 (d) of the Tariff Act of 1930, as amended by section 2(a) of the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the values of the merchandise covered by these appeals and that such values are as follows:
Bulk Blades $21.93 per 1000, net, packed
Blades in Dispensers ’ $23.42 per 1000, net, packed
Blades on Peg Boards $21.93 per 1000, net, packed
Judgment will be entered accordingly.